                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 19-77-BLG-SPW-TJC

                    Plaintiff,                   ORDER DIRECTING
                                                 ISSUANCE OF SUMMONS
vs.                                              AND SETTING
                                                 ARRAIGNMENT AND
LAWRENCE JACE KILLSBACK,
                                                 ENTRY OF PLEA HEARING
                    Defendant.

      Upon Petition of Bryan T. Dake, Assistant United States Attorney for the

District of Montana, and good cause appearing,

      IT IS ORDERED that the Clerk of This Court will issue a summons

directing the defendant, Lawrence Jace Killsback, to appear before the Court for

arraignment on Monday, July 8, 2019, at 9:00 a.m. in the Bighorn Courtroom,

James F. Battin Federal Courthouse, Billings, Montana. The defendant will

subsequently appear for an entry of plea. The Clerk of Court is directed to notify

counsel of the making of this Order.

      DATED this 18th day of June, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
